Van Kirk, J.:
At the end of the plaintiff’s case the court stated that the plaintiff had established a right to recover for negligence on the part of the driver of the automobile, but held that a nonsuit should be granted because the owner “ was not present and had nothing to do with it.” There was evidence which would have justified the jury in finding that the defendant was the owner of the car; he had purchased it for the use and pleasure of his family; that his daughter was authorized by him to drive the car and take out members of his family upon occasions when he was not present; that on the day the accident occurred he told his daughter that he was not going for a ride, but that she could take her mother for her pleasure and enjoyment; that he on that occasion either drove the car to the house, or the daughter procured it herself, and that on that occasion the car was used in the service of the father to provide recreation for the family and upon the authority of the father.
There is no evidence justifying a finding that this daughter was not competent or qualified to drive an automobile. The one question is whether she is to be held the agent of her father and, therefore, under his direction and control while taking the mother out for her pleasure.
The owner of a car may loan it to another person, who is competent as a chauffeur, without incurring liability for the negligence of the operator, even though the operator is his son or daughter. In such circumstance the father is not the principal of the son or daughter. (Van Blaricom v. Dodgson, 220 N. Y. 111.) To the same effect is the holding in Fallon v. Swackhamer (226 N. Y. 444). In the Van Blaricom case (p. 114) the court said: “If the owner of a car directly or indirectly causes some one, whether his son or hired chauffeur, to drive the same for the benefit of members of his family, it is familiar law that such driver may become the agent of the owner.” In the instant case the daughter who drove the car did so upon authority from her father and she was acting as his agent and under his direction. Under similar facts we have *562affirmed a judgment against the owner in McComb v. Boardman (199 App. Div. 229).
The judgment should be reversed and a new trial granted, with costs to the appellant to abide the event.
All concur.
Judgment reversed and new trial granted, with costs to the appellant to abide the event.